Exhibit 13 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT 2002 In connection with the Annual Report of Taro Pharmaceutical Industries Ltd. (the “Company”) on Form 20-F for the period ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we James Kedrowski, Interim Chief Executive Officer and Director of the Company, and Michael Kalb, Group Vice President, Interim Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 12, 2012 By: /s/ James Kedrowski James Kedrowski Interim Chief Executive Officer and Director By: /s/ Michael Kalb Michael Kalb Group Vice President, Interim Chief Financial Officer
